                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:1-CR-31-TBR

UNITED STATES OF AMERICA,                                                             PLAINTIFF

v.

JIMMY LEON ABBOTT,                                                                  DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Jimmy Leon Abbott’s Motion for a Hearing

Under Franks v. Delaware and Motion to Suppress Statements Under Miranda v. Arizona. [DN

23]. Fully briefed, this matter is ripe for adjudication. For the reasons stated herein: Defendant’s

Motion for a Hearing Under Franks v. Delaware, [DN 23], is DENIED.

                                        BACKGROUND

       On May 14, 2019, a federal grand jury indicted Defendant on three counts: distribution of

methamphetamine in excess of 5 grams, possession with intent to distribute methamphetamine in

excess of 50 grams, and possession of a firearm by a convicted felon. [DN 1]. During a telephonic

proceeding on October 4, 2019, Defendant’s counsel requested a suppression hearing which was

then set for November 12, 2019. [DN 19]. Subsequently, Defendant filed the instant motion

requesting a hearing under Franks v. Delaware and the suppression of statements pursuant to

Miranda v. Arizona. [DN 23]. Given the upcoming suppression hearing, the Court declines to

address Defendant’s arguments regarding the suppression of statements at this time. Therefore,

this Memorandum Opinion and Order will focus solely on whether Defendant is entitled to a

Franks hearing.

                                      LEGAL STANDARD




                                                 1
        To merit a Franks hearing, the movant must make “a substantial preliminary showing” that

(1) the affiant included a statement, either deliberately false or with reckless disregard for its truth,

in the warrant affidavit, (2) without which there could be no finding of probable cause. United

States v. Pirosko, 787 F.3d 358, 369 (6th Cir. 2015). Warrant affidavits “carry with them ‘a

presumption of validity,’” and so the challenger’s attack “must be more than conclusory . . . .”

United States v. Stuart, 507 F.3d 391, 396 (6th Cir. 2007) (quoting Franks v. Delaware, 438 U.S.

154, 171 (1978)). That is, he must point to specific false statements and then “accompany his

allegations with an offer of proof,” usually in the form of supporting affidavits. United States v.

Bennett, 905 F.2d 931, 934 (6th Cir. 1990). Moreover, “[t]he movant must also show that the

allegedly false statements were necessary for the magistrate’s determination of probable cause.”

United States v. Mastromatteo, 538 F.3d 535, 545 (6th Cir. 2008). Thus, “if, when material that is

the subject of the alleged falsity or reckless disregard is set to one side, there remains sufficient

content in the warrant affidavit to support a finding of probable cause, no hearing is required.” Id.

(quoting Franks, 438 U.S. at 171–72).

        The Sixth Circuit has “repeatedly held that there is a higher bar for obtaining a Franks

hearing on the basis of an allegedly material omission as opposed to an allegedly false affirmative

statement.” United States v. Fowler, 535 F.3d 408, 415–16 (6th Cir. 2008) (citing United States v.

Graham, 275 F.3d 490, 506 (6th Cir. 2001) (quoting United States v. Atkin, 107 F.3d 1213, 1217

(6th Cir. 1997))). This higher standard is due to the “‘potential for endless rounds of Franks

hearings’ due to potentially ‘endless conjecture about investigative leads, fragments of

information, or other matter that might, if included, have redounded to defendant’s benefit.’” Id.

(quoting United States v. Martin, 920 F.2d 393, 398 (6th Cir. 1990) (quoting United States v.

Colkley, 899 F.2d 297, 301 (4th Cir. 1990))). Thus, “Franks is generally ‘inapplicable to the



                                                   2
omission of disputed facts, except in the very rare case where the defendant makes a strong

preliminary showing that the affiant with an intention to mislead excluded critical information

from the affidavit.” United States v. Shaffer, 238 F. Supp. 3d 913, 918 (E.D. Ky. 2017), aff'd, No.

17-6492, 2019 WL 2929932 (6th Cir. July 8, 2019) (quoting Mays v. City of Dayton, 134 F.3d

809, 816 (6th Cir. 1998)).

                                           DISCUSSION

       In this case, Defendant claims that Detective Bryan “knowingly, with at least reckless

disregard for the truth, included false statements and/or material omissions in his affidavit

underlying the request for a search warrant” of Defendant’s home. [DN 23 at 48]. First, Defendant

argues that Detective Bryan omitted material items in the affidavit regarding the credibility and

reliability of the confidential source (“CS”). Id. Specifically, Defendant claims that Detective

Bryan knew that the CS had been arrested and indicted for trafficking in methamphetamine and

had been charged as a felon in possession of a handgun. Id. Thus, Defendant claims, “Detective

Bryan, knew or should have known that he was not dealing with a credible, reliable informant, but

rather a criminal actively involved in his own meth trafficking operation.” Id. In response, the

Government notes that “confidential sources are rarely innocent of their own prior criminal

activities.” [DN 24 at 60]. Moreover, it asserts that even if the omission of the CS’s criminal history

was material, the remaining information in the affidavit still established probable cause of

Defendant’s criminal activities. Id.

       In United States v. Fowler, the Sixth Circuit addressed a similar situation in which a

defendant claimed that government agents intentionally misled a magistrate judge by failing to

acknowledge the CS’s “involvement in ongoing criminal activity.” Fowler, 535 F.3d at 416. The

defendant claimed that if the magistrate judge had known this information, the judge would have



                                                  3
doubted the CS’s veracity. Id. In rejecting this argument, the Court noted that “the affidavit

acknowledged the confidential informant’s criminal activity by stating that the confidential

informant had sold methamphetamine” to the defendant. Id. Moreover, the Court found that even

if the agents did fail to inform the magistrate judge of the CS’s criminal activity, the defendant

was still not entitled to a Franks hearing:


         Even if the ATF agents had failed to inform the magistrate of the confidential
         informant’s criminal activity, such an omission would not satisfy the second
         requirement for a Franks hearing because the additional information would have
         had no impact on the finding of probable cause. The fact that the confidential
         informant was engaged in criminal activities might make the confidential
         informant less credible than a member of the general population, but that is
         hardly a reason to doubt the reliability of the information given to the affiant,
         especially given the numerous indications of reliability provided in the affidavit.
         Considering that “it is often people involved in criminal activities themselves
         that have the most knowledge about other criminal activities,” United States v.
         Martin, 920 F.2d 393, 398–99 (6th Cir. 1990), it is no surprise that most
         confidential informants are engaged in some sort of criminal activity. It would
         unduly hamper law enforcement if information from such persons were
         considered to be incredible simply because of their criminal status. Without
         more than a mere allegation that the affiant failed to disclose the nature and
         degree of the confidential informant's criminal activity, Fowler was not entitled
         to a Franks hearing. Therefore, the district court correctly rejected Fowler's
         request for a Franks hearing as well as his challenge to the veracity of the
         affidavit.


Id. Other courts addressing this issue have also found that a Franks hearing was not warranted,

despite the fact that the affidavit failed to include information regarding the CS’s criminal history,

when the affidavit contained “other information suggesting that the information was credible.”

United States v. Jones, 533 F. App’x 562, 568–69 (6th Cir. 2013); United States v. Shaffer, 238 F.

Supp. 3d 913, 918 (E.D. Ky. 2017). For example, in United States v. Jones, the Sixth Circuit found

the following information included in the affidavit suggested reliability: the CS described the meth

manufacturing process he had observed at the defendant’s residence which the government knew

to be the correct process, five controlled meth purchases corroborated the CS’s information, and

                                                  4
audio and video recordings from those purchases provided additional corroboration. Jones, 533 F.

App’x at 568. Likewise, in United States v. Shaffer, the court found that the following information

contained in the affidavit suggested the CS’s information was credible: the CS’s familiarity with

methamphetamine and detailed results of the polices’ independent corroboration of the CS’s

statements, including the defendant’s prior drug charges and drug evidence from a trash pull.

Shaffer, 238 F. Supp. 3d at 922.

       The Court concludes that Defendant has not made a strong preliminary showing that

Detective Bryan deliberately or recklessly omitted information regarding the CS’s credibility from

the affidavit. Although Detective Bryan failed to include information relating to the CS’s

involvement in methamphetamine trafficking, the affidavit contains other information suggesting

that the CS’s information is credible. Specifically, the affidavit states that the CS provided

information that incriminated themselves, thus referencing the CS’s prior criminal activities. [DN

24-1 at 71]. Moreover, it details the polices’ independent corroboration of the source’s information

by utilizing the CS to make four controlled purchases of methamphetamine from Defendant at his

residence. Id. at 71–72. Each purchase was visually and audibly recorded. Id. Finally, the affidavit

includes information regarding Defendant’s criminal history, including violent felonies, felon in

possession of a firearm, trafficking in marijuana, and drug paraphernalia, among many others. Id.

at 72. Based on the facts included in and omitted from the affidavit regarding the CS’s credibility,

Defendant has failed to show Detective Bryan deliberately or recklessly omitted information

regarding the CS’s credibility, or that the judge was not reasonably assured that the information

was credible.

       Next, Defendant claims that Detective Bryan “intentionally and or with reckless disregard

for the truth, swore that the CS had made a ‘controlled purchase’ of methamphetamine from



                                                 5
[Defendant] on November 1, 2018.” [DN 23 at 49]. Defendant claims this is a false statement

because during the “controlled purchase,” there was no exchange of money. When the CS

attempted to pay for the methamphetamine, Defendant declined the money and stated he would

“front” the CS the narcotics until the CS could get back on his feet. Id. at 49–50. Defendant argues

that if the affidavit had made clear that no money was exchanged at this time, the judge may not

have found probable cause to search Defendant’s residence. Id. at 52. In response, the Government

notes that the United States Codes make it a crime for any person to “knowingly or intentionally

manufacture, distribute, or dispense a controlled substance.” [DN 24 at 61]. Based on the plain

language of the statute, there is no need for money to exchange hands in order for a person to be

convicted of drug distribution. Id. Thus, the Government contends, “the use of the word ‘purchase’

in the affidavit is not material to the subsequent finding of probable cause.” Id. at 62. Moreover,

the Government asserts “[t]he defendant cannot make a preliminary showing that the alleged

falsity of the word ‘purchase’ would have resulted in a finding of no probable cause.” Id. at 63.

       Regardless of whether Detective Bryan’s characterization of the event on November 1,

2018 as a controlled purchased was deliberately false or made with reckless disregard for the truth,

Defendant has failed to establish that without the statement, there could be no finding of probable

cause. As previously discussed, the second prong of the Franks inquiry requires the Court to

determine “whether, without the falsehood, the magistrate judge would still have had a basis for

concluding that there was a fair probability that evidence of a crime would be found.” United States

v. Jones, 533 F. App’x 562, 567 (6th Cir. 2013). If the information regarding the event on

November 1, 2018 were removed from the affidavit, the magistrate judge would still have a

reasonable basis for concluding that there was a fair probability that evidence of drug trafficking

would be found at Defendant’s residence. Specifically, the affidavit would still include three other



                                                 6
instances in which the CS conducted and recorded a controlled purchase of methamphetamine

from Defendant at his residence. [DN 24-1 at 71–72]. Moreover, the affidavit asserts that

“detectives have also received information from another credible and reliable Confidential Source

that Abbott is a large scale methamphetamine dealer.” Id. at 71. Finally, the affidavit details

Defendant’s extensive criminal history including convictions for trafficking in marijuana and drug

paraphernalia, in addition to violent felonies. Id. at 72. Accordingly, the Court finds that Defendant

failed to establish that without the information relating to the November 1, 2018 event, the affidavit

would lack probable cause that he was involved in criminal activity. Thus, a Franks hearing is not

warranted.

                                          CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED: Defendant’s Motion for a

Hearing Under Franks v. Delaware and Motion to Suppress Statements Under Miranda v. Arizona,

[DN 23], is DENIED.


       IT IS SO ORDERED.




                                                                       November 8, 2019




CC: Attorneys of Record




                                                  7
